Exhibit 10.2 THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. US SECURED ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE DUE JUNE 17, 2009 FOR VALUE RECEIVED, BEYOND COMMERCE, INC., a corporation organized and existing under the laws of the State of Nevada (the “Company”), promises to pay to OMNIRELIANT HOLDINGS, INC., the registered holder hereof (the “Holder”), the principal sum of Five Hundred and Seventy Five Thousand and 00/100Dollars (US $575,000)on the Maturity Date (as defined below) , forty-five days from June 17, 2009, the date of initial issuance of this Note (the “Issue Date”). This Note is being issued pursuant to the terms of the Purchase Agreement, dated as of June 17, 2009 (the “Purchase Agreement”), to which the Company and the Holder (or the Holder’s predecessor in interest) are parties.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Purchase Agreement. This Note is subject to the following additional provisions: 1.The term “Maturity Date” means August 1, 2009. 2.(i)This Note may be prepaid in whole or in part at any time prior to the Maturity Date, without penalty.Any payment shall be applied as provided in Section 3. (ii)TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE HEREUNDER.The Company shall be in default hereunder if any payment is not made in a timely manner, without any right to cure unless such right to cure is granted by the Holder in each instance; provided, however, that the grant of such right is in the sole discretion of the Holder and may be withheld for any reason or for no reason whatsoever. (iii)If, at the end of any Trading Day, the value of the Pledged Shares (using the closing price of the Common Stock on the Principal Trading Market on such day) is less than 300% of the aggregate principal amount outstanding on the Note, then the Company shall within three Trading Days either (i) pay to the Purchaser an amount sufficient to reduce the outstanding principal amount on the Note or (ii) provide the Purchaser a first priority perfected security interest in additional collateral (which may include additional shares of common stock of the Company or other collateral acceptable to Purchaser in its sole discretion) such that the value of the Pledged Shares (plus the value of any additional collateral delivered to the Purchaser) is at least 300% of the aggregate principal amount outstanding on the Note. 1 3.Any payment made on account of the Note shall be applied to the principal of this Note. 4.All payments contemplated hereby to be made “in cash” shall be made in immediately available good funds of United States of America currency by wire transfer to an account designated in writing by the Holder to the Company (which account may be changed by notice similarly given).For purposes of this Note, the phrase “date of payment” means the date good funds are received in the account designated by the notice which is then currently effective. 5.Subject to the terms of the Purchase Agreement, no provision of this Note shall alter or impair the obligation of the Company, which is absolute and unconditional, to pay the principal of, and interest on, this Note at the time, place, and rate, and in the coin or currency, as herein prescribed.This Note is direct obligations of the Company. 6.The obligations of the Company under this Note are secured by the pledge of certain common stock of the Company.The stock is pledged to the Holder under the terms of the Pledge Agreements, to which the Holder and the Pledgors are parties.If the Holder forecloses on any of the Pledged Shares, the obligations of the Company will be reduced only to the extent of the proceeds actually realized from such foreclosure, in the priority specified in Section 3 hereof. 7.Conversion. a)Voluntary Conversion.
